             Case 2:19-bk-24804-VZ                   Doc 856 Filed 07/22/20 Entered 07/22/20 09:19:07                                       Desc
                                                      Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

David B. Zolkin (State Bar No. 155410)
Derrick Talerico (State Bar No. 223763)
ZOLKIN TALERICO LLP
12121 Wilshire Blvd., Suite 1120
Los Angeles, CA 90025
Telephone: 424-500-8551
Email: dzolkin@ztlegal.com
        dtalerico@ztlegal.com




         Individual appearing without an attorney
         Attorney for: Swift Talent Investments Ltd.

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                   DIVISION

    In re:                                                                      CASE NO.: 2:19-bk-24804-VZ
                                                                                CHAPTER: 11
YUETING JIA,

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1):
                                                                                STIPULATION BETWEEN THE DEBTOR AND
                                                                                SWIFT TALENT INVESTMENTS LTD RE
                                                                                PROOF OF CLAIM NO 33-1


PLEASE TAKE NOTE that the order titled ORDER APPROVING STIPULATION BETWEEN THE DEBTOR AND SWIFT
TALENT INVESTMENTS LTD. REGARDING PROOF OF CLAIM 33-1

was lodged on (date)           07/21/2020          and is attached. This order relates to the motion which is docket number 854 .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
 Case 2:19-bk-24804-VZ         Doc 856 Filed 07/22/20 Entered 07/22/20 09:19:07             Desc
                                Main Document     Page 2 of 6


1    ZOLKIN TALERICO LLP
     David B. Zolkin (State Bar No. 155410)
2      dzolkin@ztlegal.com
     12121 Wilshire Blvd, Suite 1120
3    Los Angeles, California
     Telephone: 424-500-8551
4
     CLEARY GOTTLIEB STEEN & HAMILTON LLP
5    Luke A. Barefoot (admitted Pro Hac Vice)
      lbarefoot@cgsh.com
6    Thomas S. Kessler (admitted Pro Hac Vice)
      tkessler@cgsh.com
7    One Liberty Plaza
     New York, New York 10006
8    Telephone:     212-225-2000

9    Attorneys for Swift Talent Investments Ltd.

10
11                              UNITED STATES BANKRUPTCY COURT

12                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

13   In re:                                           Case No. 2:19-bk-24804-VZ

14   YUETING JIA,1                                    Chapter 11
15                                                    ORDER APPROVING STIPULATION
                            Debtor.
                                                      BETWEEN THE DEBTOR AND SWIFT
16
                                                      TALENT INVESTMENTS LTD. REGARDING
17                                                    PROOF OF CLAIM NO. 33-12

18                                                    [No Hearing Required]
19
20

21
22            The Court, having read and considered the Stipulation Between the Debtor and Swift Talent

23   Investments Ltd. Regarding Proof of Claim No. 33-1 (the “Stipulation”)3 [Docket No. 854], and with

24   good cause shown,

25
     1
26     The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s
     mailing address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
     2
27     The Stipulation concerns the claim numbered #33-1 on this Court’s claims register. The same
     claim is filed as claim no. 41 by the Debtor’s claims manager, Epiq Corporate Restructuring, LLC.
     3
28     Capitalized terms not defined herein shall have the same meaning ascribed to them in the
     Stipulation.


                                                       1
 Case 2:19-bk-24804-VZ        Doc 856 Filed 07/22/20 Entered 07/22/20 09:19:07                 Desc
                               Main Document     Page 3 of 6


1             IT IS HEREBY ORDERED, that:

2             1.    The Stipulation is approved.

3             2.    Pursuant to the Stipulation, Claim No. 33-1 (the “Asserted Claim”) filed by Swift

4    Talent Investments Ltd. is hereby Allowed in the amount of $7,760,000.

5             3.    Pursuant to the Stipulation, in accordance with the Debtor’s Third Amended Plan of

6    Reorganization Under Chapter 11 of the Bankruptcy Code, the Asserted Claim’s Debt Claim

7    Allocation is $8,004,067.91.

8             4.    The Debtor, the Claimant, the Clerk of the Court, and the Debtor’s claims agent are

9    authorized and empowered to take any and all actions necessary to implement the terms of this Order

10   and the Stipulation.

11            5.    The Court retains jurisdiction over any matter related to the Stipulation and this

12   Order.

13                                                          ###

14
15
16
17
18
19
20

21
22
23
24
25
26
27
28



                                                        2
        Case 2:19-bk-24804-VZ                  Doc 856 Filed 07/22/20 Entered 07/22/20 09:19:07                                       Desc
                                                Main Document     Page 4 of 6



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
12121 Wilshire Blvd., Suite 1120, Los Angeles, CA 90025


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
   07/22/2020       I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 SEE ATTACHED NEF SERVICE LIST.




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  Pursuant to General Order 20-02, as amended, Chambers copies delivered via US Postal Service and telephone
  message to Chambers regarding filing and lodging of Order.



                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

07/22/2020            Martha Araki                                                           /s/ Martha Araki
Date                       Printed Name                                                       Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:19-bk-24804-VZ                     Doc 856 Filed 07/22/20 Entered 07/22/20 09:19:07                                      Desc
                                                   Main Document     Page 5 of 6


In re Yueting Jia                                                                                                Case No. 2:19-bk-24804-VZ



1.      PARTIES TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

•    Attorneys for Debtor Yueting Jia: Jeffrey W Dulberg, Malhar S Pagay: jdulberg@pszjlaw.com;
     mpagay@pszjlaw.com, bdassa@pszjlaw.com
•    Attorneys for Debtor/Defendant Yueting Jia: Lei Lei Wang Ekvall, Robert S. Marticello:
     lekvall@swelawfirm.com, rmarticello@swelawfirm.com, lgarrett@swelawfirm.com; gcruz@swelawfirm.com;
     jchung@swelawfirm.com
•    United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov Kelly L Morrison, Dare Law:
     kelly.l.morrison@usdoj.gov, dare.law@usdoj.gov
•    Attorneys for Official Committee of Unsecured Creditors: Randye B Soref, Tanya Behnam:
     rsoref@polsinelli.com, tbehnam@polsinelli.com, tanyabehnam@gmail.com, ccripe@polsinelli.com;
     ladocketing@polsinelli.com
•    Attorneys for Creditor Liuhuan Shan: Jerrold L Bregman: jbregman@bg.law, ecf@bg.law
•    Attorneys for Creditor Lihuan Shan: Peter Buenger: pbuenger@curtis.com
•    Attorneys for Creditor Han’s San Jose Hospitality LLC: Stephen D Finestone: sfinestone@fhlawllp.com
•    Attorneys for Creditors China Minsheng Trust Co. Ltd.; Honghu Da; Jiangyin Hailan Investment Holding Co.,
     Ltd.; Marvel Best Technology Limited; Oriental Light Consulting Limited; Quanzhou Dings Investment
     Management Co., Ltd.; Sanpower (Hong Kong) Company Limited; Shanghai Leyu Chuangye Investment
     Management Center, LP; Shanghai Pinebloom Investment Mgt Co., Ltd.; Shenzhen Letv Xingen M&A Fund
     Invest Mgt,; Weihua Qiu: Richard H Golubow: rgolubow@wghlawyers.com, pj@wcghlaw.com;
     jmartinez@wghlawyers.com; Meir@virtualparalegalservices.com
•    Attorneys for Creditor Han’s San Jose Hospitality LLC: Jared T Green: spappa@svglaw.com
•    Attorneys for Creditor Shanghai Haiyue Investment Management Co., Ltd.: Robbin L. Itkin:
     robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com, robbin-itkin-6765@ecf.pacerpro.com
•    Attorneys for Creditor Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.: Mette H. Kurth:
     mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
•    Attorneys for Debtor Yueting Jia: Ben H Logan: blogan@omm.com
•    Attorneys for Creditor Pacific Technology Holding LLC: David W. Meadows: david@davidwmeadowslaw.com
•    Attorneys for Creditors Chongqing LeTV Commercial Factoring Co., Ltd.; Tianjin Jiarui Huixin Corporate
     Management Co., Ltd.: Kevin Meek, Maria Cho: kmeek@robinskaplan.com, kevinmeek32@gmail.com;
     kmeek@ecf.inforuptcy.com, MCho@robinskaplan.com
•    Attorneys for Shanghai Qichengyueming Investment Partnership Enterprise (Limited Partnership): John A
     Moe II: john.moe@dentons.com, glenda.spratt@dentons.com
•    Attorneys for Debtor Yueting Jia: Diana M Perez: diana-perez-7352@ecf.pacerpro.com
•    Attorneys for Creditors Beijin Lan Capital Investments aka Blue Giant; Shanghai Lan Cai Asset Management,
     Ltd.; Shenzhen Jincheng Commercial Factoring Co., Ltd.; Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd.:
     Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
•    Attorneys for Creditors Chian Soft Growing Investment (WUXI) Partnership, China Consumer Capital Fund II,
     L.P., Jiaxing Haiwen Investment Partnership, Jinhua Zumo Network Technology Co Ltd., Ningbo Hangzhou
     Bay New Area Leran Investment Management Partnership (Limited Partnership), Weidong Zhu, Zhijian Dong:
     Victor A. Sahn, Claire K Wu: vsahn@sulmeyerlaw.com, ckwu@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com;
     pdillamar@ecf.inforuptcy.com; vsahn@ecf.inforuptcy.com; cblair@sulmeyerlaw.com; cblair@ecf.inforuptcy.com;
     dlee@metallawgroup.com; dlee@ecf.inforuptcy.com , mviramontes@sulmeyerlaw.com, ckwu@ecf.courtdrive.com,
     ckwu@ecf.inforuptcy.com
•    Attorneys for Creditor Chongqing Strategic Emerging Industry LeEco Cloud Specialty Equity Investment
     Fund Partnership: Eric Schnabel, Alexandra N Krasovec, Matthew J Olson: schnabel.eric@dorsey.com;
     krasovec.alexandra@dorsey.com, olson.matthew@dorsey.com, stell.laura@dorsey.com,
     claridge.vanessa@dorsey.com
•    Attorneys for Plaintiff Hong Liu: Benjamin Taylor: btaylor@taylorlawfirmpc.com
•    Attorneys for Creditor Han’s San Jose Hospitality LLC: Ryan A Witthans: rwitthans@fhlawllp.com



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-24804-VZ                     Doc 856 Filed 07/22/20 Entered 07/22/20 09:19:07                                      Desc
                                                   Main Document     Page 6 of 6


•   Attorneys for Creditors Deqing Kaijiao Investment Partnership Enterprise (Limited Liability); Jinan Rui Si Le
    Enterprise Management Consulting Partnership; Shanghai Bochu Assets Management Center (Limited
    Liability): Felix T Woo: fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
•   Special Counsel Lathan & Watkins LLP: Helena Tseregounis: helena.tseregounis@lw.com
•   Claims and Noticing Agent: Emily Young: pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;
    ECFInbox@epiqsystems.com
•   Attorneys for Creditor Swift Talent Investments, Ltd.: David B Zolkin: dzolkin@ztlegal.com,
    maraki@ztlegal.com, sfritz@ztlegal.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
